DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the carriage has a second hinged connection toward the lead rail” in lines 10-11. The term “toward” is unclear as to whether the carriage is positively required to be connected to the lead rail via the second hinged connection, or if the second hinged connection is only required to be positioned closer to the lead rail than the first hinged connection. A recommended correction is to replace “toward” with --to--, or a similar clarification of the required structure.
Claim 14 recites “the lead rail comprises a carriage”. It is unclear if a new carriage is being introduced, or if the carriage introduced in claim 1 is being referenced. If a new carriage is being introduced, then the recitation of “the carriage” in line 4 of claim 14 is unclear as to which carriage is being referenced.
Claims 2, 8-13, and 15 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Patent No. 6,131,638) in view of Albertson (U.S. Patent Application Publication No. 2017/0138056) and Brutsaert (EP 0 501 581). Note: A machine translation of the Brutsaert patent document has been provided with this Office Action. References to the disclosure of Brutsaert are directed to the machine translation.
Regarding claim 1, Levin discloses an awning assembly [FIG. 1] for a recreational vehicle (10), comprising: a main body (body of the vehicle 10, including the side 12 and the rail disclosed in column 3, lines 32-45), a flexible awning material (14), a lead rail (20), at least one support leg hinged to the lead rail (legs are shown in Figure 1 and described  as having a pivotable attachment that reads on the claim term “hinged” in column 3, lines 46-54), and at least one tension rafter (30) being mountable between the main body and the lead rail [FIG. 2], wherein the awning material is supported at the main body [FIG. 1], and a first end (18) of the flexible awning material is attached to the main body [FIG. 1] and a second end (16) of the flexible awning material is attached to the lead rail  so that moving the lead rail relative to the main body selectively deploys and retracts the flexible awning material (column 3, lines 32-45), wherein the lead rail comprises a lead rail frame (the frame of the lead rail 20 is defined by the walls forming the channels 20A and 20B, as shown in Figure 2), wherein the at least one support leg has a first hinged connection so that the at least one support leg can be hingewise moved into a first storage section (20A; column 3, lines 46-54) of the lead rail frame in which a longitudinal axis of the at least one support leg is substantially parallel to a longitudinal axis of the lead rail (the storage section 20A for the support leg and the orientation of the pivot apertures shown in Figure 2 is understood to result in a parallel arrangement of the support leg relative to the lead rail frame in the stored position), said first hinged connection having a first pivot axis, wherein the lead rail frame comprises a second storage section (20B) for receiving the at least one tension rafter therein (column 3, lines 46-54; column 5, lines 8-19).
Levin does not disclose a roller tube rotatably supported at the main body onto which the awning is rolled, a carriage to which the support leg is connected, or a second hinged connection.
Nonetheless, Albertson discloses an awning assembly comprising a roller tube (roller provided in roller assembly 130) rotatably supported at a main body (paragraph 0038 discloses rolling of the roller assembly, and paragraph 0083 discloses support of the roller assembly at the main body--the sidewall 12 of an RV 10) [FIG. 10] and an awning material (122) having an end attached to the roller tube [FIG. 10], wherein moving a lead rail (131) relative to the main body selectively rolls the awning material onto or from the roller tube (paragraph 0083), and a carriage (60) to which a support leg (42) is connected.
Furthermore, Brutsaert discloses an awning assembly comprising a support leg (1, 5) having a first hinged connection (connection at pivot axis 12) and a second hinged connection (connection at pivot axis 10), said first hinged connection having a first pivot axis and said second hinged connection having a second pivot axis perpendicular to said first pivot axis (paragraphs 0012-0013) [FIGS. 1, 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Levin to include the roller tube provided at the main body and the carriage taught by Albertson, in order to provide sufficient support for the weight of the awning and the retraction mechanism, to provide means for automatically retracting the awning into a protective housing, and to enable positioning of the support leg at intermediate locations of the lead rail frame to address sagging portions, or to allow for the use of additional support legs on longer awning assemblies. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinged connection of Levin to include first and second hinged connections, as taught by Brutsaert, in order to enable positioning of the support legs at a wider range of angles, so as to support the awning on unlevel ground or against a structure.
Regarding claim 2, Levin discloses that the second storage section (20A) is an integral member of the lead rail frame [FIG. 2].
Regarding claim 8, Levin discloses that the at least one tension rafter has an elongated form (column 3, lines 55-67 disclose an elongated form in which the inner rafter section 32 extends from the outer rafter section 34) and is capable of clamping itself into the second storage section in a force-locking manner by exerting a force in a longitudinal direction of the at least one tension rafter (spring 50 provides a clamping force against the extension piece 60 in a longitudinal direction along the axis of the tension rafter that establishes a force-locking clamping connection; it is again noted that the clamping force is not required to be implemented when the tension rafter is in an orientation parallel to the lead rail frame).
Regarding claim 13, Levin discloses that the lead rail frame comprises a first receiving portion (end section of the second storage section 20A, at the location of the pin 54) and the main body comprises a second receiving portion (38), wherein the first and second receiving portions are configured to each receive an axial end of the at least one tension rafter (column 3, lines 55-67) [FIG. 2].
Regarding claim 14, Levin discloses that the at least one support leg is hingewise mounted to the lead rail frame, but does not disclose a carriage.
Nonetheless, Albertson discloses a lead rail frame (131) comprising a carriage (60; paragraphs 0063 and 0085 disclose engagement of the carriage with the lead rail frame 131) being mounted to the lead rail frame so as to be slidably movable along the longitudinal axis of the lead rail (paragraphs 0058 and 0069 disclose extension of the groove 31 along the entire length of the lead rail frame so as to enable slidable movement of the head 83 of the carriage 60 along the longitudinal axis of the lead rail frame; paragraph 0085 discloses use of the groove with the lead rail frame 131), wherein a support leg (42) is mounted to the carriage (paragraph 0047).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge connection for the support leg of Levin to be provided on a carriage, as taught by Albertson, in order to enable positioning of the support leg at intermediate locations of the lead rail frame to address sagging portions, or to allow for the use of additional support legs on longer awning assemblies.
Regarding claim 15, Levin discloses that the at least one support leg is movable into the first storage section, but does not disclose a carriage.
Nonetheless, Albertson discloses that the carriage is slidably movable between a first position in an area of a first axial end of the lead rail frame and a second position in an area between the middle of the lead rail frame and a second axial end of the lead rail frame, wherein the support leg (42) is movable along the lead rail frame as the carriage moves between the first position and the second position (paragraphs 0058, 0063, 0069, and 0085 disclose movement of the carriage 60 to any position within the groove, and extension of the groove along an entire length of the lead rail frame; the connection of the support leg 42 to the carriage enables positioning of the support leg along the lead rail frame at every position between the first and second axial ends of the lead rail frame).
As described with respect to claim 14 above, it would have been obvious to have modified the connection of the support leg of Levin to be provided on a carriage as taught by Albertson, in order to improve the support capability of the support leg by allowing repositioning or additional support legs for larger awnings.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Patent No. 6,131,638) in view of Albertson (U.S. Patent Application Publication No. 2017/0138056) and Brutsaert (EP 0 501 581), as applied to claim 8 above, and further in view of Murray (U.S. Patent No. 5,174,352).
Regarding claim 9, Levin, as modified above, discloses that the force is exerted by a spring (50) comprised by the at least one tension rafter, which pushes an abutment element (the end of the inner rafter section 32 and the ball component 36 read on the claimed abutment element) of the at least one tension rafter in the longitudinal direction of the at least one tension rafter (column 4, lines 20-37), but does not disclose that the abutment element abuts against an end portion of the second storage section.
Nonetheless, Murray discloses an awning assembly including a tension rafter (28) with an abutment element (distal end 43 of the tubular section 40 including the plug 53), wherein the abutment element abuts against an end portion (48, 61) of a second storage section (defined by recess 34) when the tension rafter is stored therein (the end 43 of the rafter 28 is shown abutting the end portion defined by the anchor 48 and the plug 61 in Figure 9).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rafter of Levin, as modified above, to include the end portion taught by Murray, in order to provide a more secure connection for the tension rafter in the storage section, and to prevent shifting or rattling of the tension rafter in the stored position.
Regarding claim 10, Levin discloses that each tension rafter of the at least one tension rafter comprises the spring and the abutment element at each axial end (the spring 50 is provided at a first axial end and the abutment element defined by the end of the inner rafter section 32 and the ball component 36 is provided at a second axial end; it is noted that only one tension rafter is positively recited in the claims).
Regarding claims 11 and 12, Levin, as modified above, discloses the second storage section, but does not disclose an end portion or a tension rafter holder.
Nonetheless, Murray disclose an awning assembly including an end portion (48,61) of a second storage section (34) comprising a tension rafter holder (the anchor 48 directly holds the tension rafter in place in the deployed position and is contacted by the tension rafter in the stored position shown in Figure 9; the plug 61 holds the tension rafter in its position both in the deployed position shown in Figures 3 and 12 and in the stored position shown in Figure 9), which is a counterpart to the abutment element (the abutment element defined by the distal end 43 and the plug 54 is configured to abut against the tension rafter holder in the stored position shown in Figure 9, which reads on the claim term “counterpart”) which is variable in position so that a length of the second storage section can be varied (column 4, lines 12-17 discloses a smaller diameter for the anchor 48 defining the tension rafter holder that enables movement of the anchor within the second storage section 34; the plug 61 is also shown to be movable within the second storage section by virtue of the different positions shown in Figures 3 and 9); wherein the tension rafter holder additionally provides for clamping the tension rafter into the second storage section in a form-locking manner [FIGS. 3, 9, 12].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Levin, as modified above, to include the tension rafter holder taught by Murray, in order to provide a repositionable connection point for the tension rafter to support specific points of the awning that are sagging or otherwise deforming, and to provide secure positioning of the tension rod within the storage section at variable positions.

Response to Arguments
Applicant’s arguments, filed 4/21/22, with respect to the rejection(s) of claim(s) 1, 2, and 8-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims and the newly applied prior art reference (Brutsaert).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634